Upon the trial,
the Court
(Cranch, C. J., doubting,)
said the general character of the house was in issue, and permitted the attorney of the United States to give evidence of its general reputation.
The Court also (nem. con.) instructed the jury that if they should be satisfied, by the evidence, that the defendants kept a house for the meeting of men and women for illegal and obscene
*676purposes, or for the purpose of enticing young girls there for debauchery, the indictment was supported; and that it was not necessary that the United States should prove all the circumstances laid in the indictment by way of aggravation.